Rugg, C.J.
These are actions of tort to recover compensation for personal injuries alleged to have been received by the plaintiff through the negligence of the defendants in respect to snow and ice. The evidence in its aspect most favorable to the plaintiff tended to show that, as she was walking down a sidewalk in front of premises owned by one of the defendants and occupied by both of them, she slipped in these circumstances: For some days before the accident there had been considerable snow and ice upon the ground. A foot or more of snow had fallen that week, and it was ‘ ‘ snowy and icy and rutty and slippery. ’ ’ As she approached the place where she fell the sidewalk generally was covered with snow which had been tramped upon. There were two ruts in the driveway leading to the premises of the defendants caused by automobile wheels, and she slipped in one of these upon which was a coating of ice and hard or crusty snow. About three weeks later the plaintiff went to the place again, and observed a conductor on the house ending at its base with an elbow pointing outward toward the driveway and emptying into a trough on the lawn “which ran down the side of the driveway.” The house stood back from the sidewalk line about twenty feet, with a lawn in front leading toward the sidewalk and with a driveway from the street over the sidewalk and along the side of the lawn to a garage in the rear. The slope of the driveway was from the house toward the street.
This evidence did not warrant a finding that the ice upon which the plaintiff slipped came from the gutter and trough maintained by the defendants or either of them. An abutting landowner cannot be held liable for injury caused by ice formed by water or snow coming from his premises because of the conformation of the land. Field v. Gowdy, 199 Mass. 568, 570. Lucas v. Thayer, 263 Mass. 313. It was conjectural whether the ice on which the plaintiff slipped was caused by the artificial channel of the defendants or by *75the natural slope of the land and general weather conditions. Sanborn v. McKeagney, 229 Mass. 300. Hart v. Wright, 235 Mass. 243. The case is distinguishable from Drake v. Taylor, 203 Mass. 528, Marston v. Phipps, 209 Mass. 552, Cochran v. Barton, 233 Mass. 147, and Allen v. Salmansohn, 254 Mass. 500.

Exceptions overruled.